1

2

3

4

5
                                                             JS-6
6

7

8                        UNITED STATES DISTRICT COURT

9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

10

11   ERIC PEREZ,                        CASE NO. EDCV 20-01563-JLS(AS)

12                    Petitioner,

13        v.
                                                  JUDGMENT
14   PEOPLE OF THE STATE OF
     CALIFORNIA, WARREN L.
15   MONTGOMERY, Warden,
16

17                    Respondents.
18

19
20
          Pursuant to the Order Accepting Findings, Conclusions and
21
     Recommendations of United States Magistrate Judge, IT IS ADJUDGED
22
     that the Petition is denied and dismissed with prejudice.
23

24        DATED: May 10, 2021
25

26                                       ___________    _________ ____
                                              JOSEPHINE L. STATON
27
                                          UNITED STATES DISTRICT JUDGE
28
